WOLLE, District Judge.
On September 27, 1988, the United States Bankruptcy Court entered its order concluding that the debtor’s rights in payments under a pension and profit sharing plan and a 401(k) benefit plan were not reasonably necessary for the support of debtor. 121 B.R. 349. The objections to the debtor’s claim of exemptions were sustained.
The debtor appealed, asserting four stated issues in his designation of the contents for inclusion in the record on appeal.
The debtor requested and was granted an additional thirty days to file his brief; the brief was required to be filed by January 15, 1989. Without filing a brief, the debtor filed on January 18, 1989, a second request for extension of time. The debtor has not shown good cause for the request for time to file a brief. The request is denied.
This matter is now deemed submitted for ruling pursuant to Bankruptcy Rules 8009 and 9006.
The court has reviewed the bankruptcy file submitted on November 4, 1988. The court finds no merit in the four issues raised by the debtor. The bankruptcy court’s findings of fact are supported by the record, and the bankruptcy court properly applied applicable law.
The court affirms the bankruptcy court’s order entered on September 27, 1988.
IT IS SO ORDERED.